tax exempr ano government entities division department of the treasury internal_revenue_service washington d c mar uniform issue list t epl aat legend taxpayer a ira annuity b financial_institution c financial_institution d individual e account f account g financial_institution h account financial_institution j account k financial_institution l amount amount amount - o h amount amount amount dear this letter is in response to a request for a as supplemented by additional correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code letter_ruling dated date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested at the time of the distribution of amount from ira taxpayer a age annuity b asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to her reliance on erroneous information provided by individual e taxpayer a maintained ira annuity b an individual_retirement_annuity under sec_408 of the code with financial_institution c on october taxpayer a sought the advice of her accountant individual e a certified_public_accountant employed by financial_institution d with regard to whether her surrender of ira annuity b would result in taxable_income to her individual e explained that because the contributions exceeded the value of the annuity no income_tax would be due upon surrender of the annuity taxpayer a relied on this advice when she contacted financial_institution c and requested a distribution of amount from ira annuity b on november financial_institution c electronically transferred amount amount less surrender charges of amount from ira annuity b to account f with financial_institution h taxpayer a transferred amount from account f to _ on november account g also maintained with financial_institution h on november taxpayer a transferred amount from account f to account maintained with taxpayer a transferred the financial_institution j on november current balances in accounts g and totaling amount to account k with financial_institution l other than those transfers between accounts amount has not been used for any purpose individual e has admitted in writing that during the preparation of taxpayer a’s tax returns for he realized that the entire amount distributed to taxpayer a on the surrender of ira annuity b was subject_to income taxes taxpayer a first became aware that the distribution was taxable_income when she met with individual e on january __ to review her tax returns at which time the day rollover period had expired based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her reliance on incorrect information regarding the tax consequences of a distribution from ira annuity b provided by individual e which resulted in taxpayer a’s failure to complete a rollover of amount within the 60-day rollover period therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira annuity b and taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute an amount not more than amount into a rollover ira or ira annuity provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours coho a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
